IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVlSlON
UNITED STATES OF AMERICA,
Plaintiff,
vs. 2 Case No. 3:09cr109
PIERRE O. COLQUITT, z JUDGE WALTER H. RICE
Defendant. .

 

DECISION AND ENTRY OVERRULING DEFENDANT’S OBJECTIONS
(DOC. #259) TO MAGISTRATE JUDGE’S REPORT AND
RECOMMENDATIONS (DOC. #258)

 

Based upon the entire history of this Section 2255 Motion seeking an order of the Court
vacating his sentence, etc., as Well as upon a thorough reading of the Defendant’s Objections
(Doc. #259) to the Magistrate Judge’s Report and Recommendations of April 19, 2019 (Doc.
#258), said Objections are OVERRULED in their entirety.

No further filings are to be accepted by the Clerk of Court’s Office, Without the Written
permission of Magistrate Judge l\/lichael R. Merz. While always helpful, the Magistrate Judge is
to prepare no further Report and Recommendations, should said judicial officer deny Defendant
herein the right to file any further matters in the captioned cause. The denial by the Magistrate
Judge Will be sufficient to trigger sanctions from the undersigned, pursuant to the Decision and

Entry filed April 12,2019(1)0¢. #257).

Aprii 24, 2019

Copies to:

Counsel of record
Magistrate Judge Michael R. Merz
Kelvin Gover, U.S. Probation Oflicer

WALTER I-I. RICE
UNITED STATES DISTRICT JUDGE

